     Case 20-13275-amc         Doc 23 Filed 08/12/20 Entered 08/13/20 00:42:44                Desc Imaged
                                    Certificate of Notice Page 1 of 4
                                     United States Bankruptcy Court
                                   Eastern District of Pennsylvania
In re:                                                                                 Case No. 20-13275-amc
Industrial Food Truck, LLC                                                             Chapter 11
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0313-2          User: Lisa                   Page 1 of 2                   Date Rcvd: Aug 10, 2020
                              Form ID: 309F2               Total Noticed: 34


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Aug 12, 2020.
db             +Industrial Food Truck, LLC,     5200 Grays Avenue,    Philadelphia, PA 19143-5817
aty            +MICHAEL A. CATALDO2,    Cibik & Cataldo, P.C.,     1500 Walnut Street,   Suite 900,
                 Philadelphia, PA 19102-3518
14526350       +Daniel Devlin, Esquire,    1219 Spruce Street,     Philadelphia Pa 19107-5607
14526351       +Daniel Wechsler, Esquire,     Amato & Keating PC,    107 N Commerce Way,   Bethlehem pa 18017-8913
14526352       +David Lee,    2 Regency Drive,    Voorhees NJ 08043-2849
14526353      #+David Truskinoff,    7811 Roanoke Street,    Philadelphia Pa 19118-4031
14526354       +Equifax,   P.O. Box 740241,     Atlanta, GA 30374-0241
14526355       +Experian,    Profile Maintenance,    P.O. Box 9558,    Allen, Texas 75013-9558
14526356       +Fran Fassberg,    702 Essex Court,    Cinnaminson NJ 08077-4020
14526358       +Gary Koppelman,    5200 Grays Avenue,    Philadelphia Pa 19143-5817
14526357       +Gary Koppelman,    111 West Norris Street,    Philadelphia, Pa 19122-2427
14526360       +J Scott Watson, Esquire,    24 Regency Plaza,     Glen Mills Pa 19342-1001
14526361       +JA Cunningham Equipment INC,     2025 Trenton Ave,    Philadelphia Pa 19125-1997
14526362       +Jennifer Gertsman,    Gertsman Financial Services LLC,     127 eLY cRESCENT,
                 Robbinsville NJ 08691-4135
14526363       +Joseph Caracappa, Esquire,     Jackson Cook Caracappa & Scott,    Newtown pavillion,
                 6 penns Trail suite 202,     Newtown, pa 18940-1889
14526364        Lipsky & Brandt,    1106 Market Street,    Philadelphia Pa 19107-12993
14526365       +Mario Spina,    114 Belle Arbor Drive,    Cherry Hill, NJ 08034-1801
14526366       +Metal Stock, Inc,    4901 Cottman Avenue,    Philadelphia Pa 19135-1401
14526367        PA Dept. of Revenue,    Bankruptcy Division,    Bureau of Compliance,    P.O. Box 280946,
                 Harrisburg, PA 17120-0946
14526369       +Philadelphia Traffic Court,     Hon. Gary Glazer,    800 Spring Garden Street,
                 Philadelphia, PA 19123-2616
14526370       +Sarak Son,    30 E Logan Ave,    Glenolden Pa 19036-1810
14526371       +Savoeun Son,    506 Saint Michael Drive,    Philadelphia, Pa 19148-4639
14526372       +Steven Iliescu,    538 Carson Terrace,    Huntingdon Valley, Pa 19006-4721
14526373       +Thomas & Julie Pauly,    187 Maplewood ave,    Maplewood NJ 07040-2504
14526374       +Trans Union Corporation,    Public Records Department,     555 West Adams Street,
                 Chicago, IL 60661-3631
14526375       +Williams Scotsman, Inc.,    PO Box91975,    Chicago, IL 60693-1975

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: ecf@ccpclaw.com Aug 11 2020 05:12:20     MICHAEL A. CIBIK2,
                 Cibik & Cataldo, P.C.,   1500 Walnut Street,   Suite 900,    Philadelphia, PA 19102
ust            +E-mail/Text: ustpregion03.ph.ecf@usdoj.gov Aug 11 2020 05:12:38      Frederic J. Baker,
                 Office of United States Trustee,   200 Chestnut Street,    Suite 502,
                 Philadelphia, PA 19106-2908
14526347        E-mail/Text: megan.harper@phila.gov Aug 11 2020 05:12:47      City Of Philadelphia,
                 Major Tax Unit/Bankruptcy Dept.,   1401 JFK Blvd, Room 580,    Philadelphia, PA 19102
14526348        E-mail/Text: megan.harper@phila.gov Aug 11 2020 05:12:47      City of Philadelphia,
                 Bankruptcy Unit,   15th Floor,   1515 Arch Street,   Philadelphia, PA 19102
14526345       +E-mail/Text: ecf@ccpclaw.com Aug 11 2020 05:12:22     Cibik & Cataldo, P.C.,
                 1500 Walnut Street, Suite 900,   Philadelphia, PA 19102-3518
14526349       +E-mail/Text: bankruptcy@philapark.org Aug 11 2020 05:12:51      City of Philadelphia,
                 Parking Violations Branch,   PO Box 41819,   Philadelphia, PA 19101-1819
14526359        E-mail/Text: sbse.cio.bnc.mail@irs.gov Aug 11 2020 05:12:27      I.R.S.,   P.O. Box 7346,
                 Philadelphia, PA 19101-7346
14526368       +E-mail/Text: bankruptcy@philapark.org Aug 11 2020 05:12:50      Philadelphia Parking Authority,
                 Bankruptcy Department,   701 Market Street,   Philadelphia, PA 19106-2895
                                                                                             TOTAL: 8

            ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
14526346*       +Cibik and Cataldo, P.C.,   1500 Walnut Street,   Suite 900,    Philadelphia, PA 19102-3518
                                                                                              TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.
      Case 20-13275-amc                Doc 23 Filed 08/12/20 Entered 08/13/20 00:42:44                               Desc Imaged
                                            Certificate of Notice Page 2 of 4


District/off: 0313-2                  User: Lisa                         Page 2 of 2                          Date Rcvd: Aug 10, 2020
                                      Form ID: 309F2                     Total Noticed: 34


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Aug 12, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on August 10, 2020 at the address(es) listed below:
              MICHAEL A. CATALDO2   on behalf of Debtor    Industrial Food Truck, LLC ecf@ccpclaw.com,
               igotnotices@ccpclaw.com
              MICHAEL A. CIBIK2   on behalf of Debtor   Industrial Food Truck, LLC ecf@ccpclaw.com,
               igotnotices@ccpclaw.com
                                                                                             TOTAL: 2
  Case 20-13275-amc                      Doc 23 Filed 08/12/20 Entered 08/13/20 00:42:44                                             Desc Imaged
                                              Certificate of Notice Page 3 of 4

 Information to identify the case:
 Debtor
                   Industrial Food Truck, LLC                                                  EIN 81−3539805
                   Name


 United States Bankruptcy Court Eastern District of Pennsylvania
                                                                                               Date case filed for chapter 11 8/7/20
 Case number: 20−13275−amc

Official Form 309F2 (For Corporations or Partnerships under Subchapter V)
Notice of Chapter 11 Bankruptcy Case                                                                                                                   02/20

For the debtor listed above, a case has been filed under chapter 11 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtor or the debtor's property. For example, while the stay is in effect, creditors cannot sue, assert a deficiency, repossess property, or
otherwise try to collect from the debtor. Creditors cannot demand repayment from the debtor by mail, phone, or otherwise. Creditors who violate the stay
can be required to pay actual and punitive damages and attorney's fees.
Confirmation of a chapter 11 plan may result in a discharge of debt. A creditor who wants to have a particular debt excepted from discharge may be
required to file a complaint in the bankruptcy clerk's office within the deadline specified in this notice. (See line 12 below for more information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

Do not file this notice with any proof of claim or other filing in the case.

  1. Debtor's full name                       Industrial Food Truck, LLC


  2. All other names used in the
     last 8 years


  3. Address                                  5200 Grays Avenue
                                              Philadelphia, PA 19143

  4. Debtor's attorney                        MICHAEL A. CIBIK2
       Name and address                       Cibik & Cataldo, P.C.                                      Contact phone 215−735−1060
                                              1500 Walnut Street
                                              Suite 900                                                  Email: ecf@ccpclaw.com
                                              Philadelphia, PA 19102

  5. Bankruptcy trustee                                                                                  Contact phone _____________
      Name and address                        None
                                                                                                         Email: None


  6. Bankruptcy clerk's office                                                                           Hours open:
                                                                                                         Philadelphia Office −− 8:30 A.M. to 5:00 P.M;
       Documents in this case may be          900 Market Street                                          Reading Office −− 8:00 A.M. to 4:30 P.M.
      filed at this address.
      You may inspect all records filed in    Suite 400
      this case at this office or online at   Philadelphia, PA 19107                                     Contact phone (215)408−2800
      www.pacer.gov.
                                                                                                         Date: 8/10/20

                                                                                                           For more information, see page 2 >




Official Form 309F2 (For Corporations or Partnerships under Subchapter V)                Notice of Chapter 11 Bankruptcy Case                         page 1
  Case 20-13275-amc                     Doc 23 Filed 08/12/20 Entered 08/13/20 00:42:44                                                 Desc Imaged
                                             Certificate of Notice Page 4 of 4
Debtor Industrial Food Truck, LLC                                                                                        Case number 20−13275−amc


  7. Meeting of creditors                                                                                  Location: Section 341 Meeting will be
       The debtor's representative must
                                             September 17, 2020 at 01:00 PM                                conducted by telephone. Please
      attend the meeting to be questioned                                                                  consult the docket or contact the
      under oath.                         The meeting may be continued or adjourned to a later             trustee appointed to the case for
      Creditors may attend, but are not   date. If so, the date will be on the court docket.               access or call−in information.
      required to do so.


  8. Proof of claim deadline                 Deadline for filing proof of claim:                          Not yet set. If a deadline is set, the court will
                                                                                                          send you another notice.
                                             A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained
                                             at www.uscourts.gov or any bankruptcy clerk's office.
                                             Your claim will be allowed in the amount scheduled unless:
                                             • your claim is designated as disputed, contingent, or unliquidated;
                                             • you file a proof of claim in a different amount; or
                                             • you receive another notice.
                                             If your claim is not scheduled or if your claim is designated as disputed, contingent, or unliquidated, you
                                             must file a proof of claim or you might not be paid on your claim and you might be unable to vote on a
                                             plan. You may file a proof of claim even if your claim is scheduled.
                                             You may review the schedules at the bankruptcy clerk's office or online at www.pacer.gov.
                                             Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a
                                             proof of claim submits a creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer
                                             can explain. For example, a secured creditor who files a proof of claim may surrender important
                                             nonmonetary rights, including the right to a jury trial.


  9. Exception to discharge                  If § 523(c) applies to your claim and you seek to have it
     deadline                                excepted from discharge, you must start a judicial
       The bankruptcy clerk's office must    proceeding by filing a complaint by the deadline stated
      receive a complaint and any            below.
      required filing fee by the following   Deadline for filing the complaint:                             __________
      deadline.


                                              If you are a creditor receiving notice mailed to a foreign address, you may file a motion asking the court to
  10. Creditors
      address
                with a foreign                extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you
                                              have any questions about your rights in this case.


                                             Chapter 11 allows debtors to reorganize or liquidate according to a plan. A plan is not effective unless the
                                             court confirms it. You may receive a copy of the plan and a disclosure statement telling you about the plan,
  11. Filing a Chapter 11
      bankruptcy case
                                             and you may have the opportunity to vote on the plan. You will receive notice of the date of the confirmation
                                             hearing, and you may object to confirmation of the plan and attend the confirmation hearing. The debtor will
                                             generally remain in possession of the property and may continue to operate the debtor's business.


                                             Confirmation of a chapter 11 plan may result in a discharge of debts, which may include all or part of your
                                             debt. See 11 U.S.C. § 1141(d). A discharge means that creditors may never try to collect the debt from the
  12. Discharge of debts                     debtor except as provided in the plan. If you want to have a particular debt owed to you excepted from the
                                             discharge and § 523(c) applies to your claim, you must start a judicial proceeding by filing a complaint and
                                             paying thefiling fee in the bankruptcy clerk's office by the deadline.




Official Form 309F2 (For Corporations or Partnerships under Subchapter V)                 Notice of Chapter 11 Bankruptcy Case                            page 2
